IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MARTY INGRAM,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3673

MARY PETERS INGRAM,

      Appellee.

_____________________________/

Opinion filed February 5, 2015.

An appeal from the Circuit Court for Jackson County.
Shonna Y. Gay, Judge.

Aaron N. Bauldree of Aaron N. Bauldree, P.A., Tallahassee, for Appellant.

Russell S. Roberts of Roberts, Roberts & Roberts, Marianna, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and BILBREY, JJ., CONCUR.